DETAILED ACTION
Claims 1-20 were filed with the amendment dated 01/27/2022.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Response to Amendment and Arguments
Applicant’s amendments overcome the 35 USC 112b rejections in the Office Action dated 11/10/2021.
Upon further review and consideration of the claims, the indication of allowability has been withdrawn with respect to claims 9, 14, and 15.  Rejections based on the new interpretation of the claims to follow. Primarily, the “first main valve body” and the “second main valve body” are broadly recited and neither of the first main valve body or the second main valve body require any of the elements recited in the first paragraph of claim 1.  
The rejection is made NON-FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 8, 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,505,576 (“Renninger”) in view of U.S. Pat. No. 4,165,035 (“Maltby”).
With regard to claim 1, Renninger discloses a valve (col. 1, lines 10-13).  The term: “thermostatic” is a statement of intended use and the preamble and not given patentable weight (intended use of an apparatus does not differentiate the apparatus claim from the prior art.  See MPEP 2114) (the preamble is not given patentable weight because the claim is drawn to a structure that is a self-contained description of the structure not relying on the preamble for completeness.  See MPEP 2111.02).  The valve comprising a valve body (10), wherein the valve body (10) is formed by die casting (Col. 4, lines 17-20); the valve body (10) comprises a main valve body (see Fig. 1) configured to form a valve cavity (Cavity shown in Fig. 2), and a plurality of connecting tube portions (16, 24; see annotated Fig. 1), each of the connecting tube portions (16, 24) comprises a straight tube section (see annotated Fig. 1) connected to the main valve body (10); the valve body (10) further comprises a mounting base portion (26/28 – meet “mounting base portion” broad recitation because ends of 26/28 can be mounted to something), the mounting base portion (26/28) is arranged to be adjacent to one of the connecting tube portions (24), and a reinforcing rib (40; col. 5, lines 21-25) is provided between the straight tube section (see annotated Fig. 1) of the adjacent one of the connecting tube portions (24) and the mounting base portion (26/28) (annotated Fig. 1).  Renninger discloses that the main valve body comprises one main valve body (portion of 10 at lead lines for 54 and 12 in Fig. 1; see annotated Fig. 1).   The one main valve body has a cylindrical shape (see annotated Fig. 1) and an outer diameter (shown, not labeled).  The one main valve body (identified as first main valve body in annotated Fig. 1) could be, for purposes of claim interpretation, the first main valve body or the second main valve body.

    PNG
    media_image1.png
    414
    700
    media_image1.png
    Greyscale

 
 
 
    PNG
    media_image2.png
    948
    889
    media_image2.png
    Greyscale

Renninger discloses all the claimed features with the exception of disclosing that the main valve body also comprises an additional (second) valve body having a cylindrical shape with the first main valve body having an outer diameter that is greater than an outer diameter of the second main valve body.  
Maltby teaches that it is known in the art to modify a main valve body to include plural main valve body portions (first  = largest diameter; second = middle diameter; third = smallest diameter portion) with different outer diameters.  The different outer diameters are for the purpose of connecting valve actuator to the valve housing (largest to middle) and for directing fluid flow (middle to smallest diameters).
 
    PNG
    media_image3.png
    942
    1032
    media_image3.png
    Greyscale

 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second main valve body portion of Renninger (which, as so broadly recited in claim 1, can be any other portion of the main valve body) that has a smaller diameter portion, such as taught by Renninger (at smallest diameter portion), or ALTERNATIVELY, identify the one main valve body portion of Renninger as the second main valve body, and add a first main valve body with a larger diameter (see largest diameter main valve body portion relative to middle diameter main valve body portion) as taught by Maltby, for the purpose of connecting a valve actuator to the valve housing (largest to middle) and for directing fluid flow (middle to smallest diameters) (see Figs. 1-3 of Maltby).
With regard to claim 2, Renninger discloses that each of the connecting tube portions (16 and 24) comprises the straight tube section (see Fig. 1) in communication with the main valve body (10). 
Renninger discloses all the claimed features with the exception of disclosing a conical section connected to the straight tube section, and the conical section is configured to form a tube opening of the connecting tube portion.
Maltby teaches that it is known in the art to modify a tube (18/20) to include a conical section (78/80) connecting to the straight tube section (straight along 72/70 in Fig. 2) for the purpose of providing a sealing attachment to the end of the tube (col. 3, lines 36-45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a conical section, such as taught by Maltby, to the end of the straight tube sections of Renninger, for the purpose of providing a sealing attachment, such as taught by Maltby (Fig. 2; col. 3, lines 36-45).  
With regard to claim 3, Renninger (as modified by Maltby above) discloses one side (side facing front of page in Fig. 1) of the main valve body (10) is provided with a first connecting tube portion (16) and a second connecting tube portion (24) of the plurality of connecting tube portions; and the mounting base portion comprises a first mounting base portion (26) and a second mounting base portion (28), the first mounting base portion (26) and the second mounting base portion (28) are respectively located at two sides of the second connecting tube portion (24) (see annotated Fig. 1), and the reinforcing rib (40) is provided between the second connecting tube portion (24) and the first mounting base portion (26), and between the second connecting tube portion (24) and the second mounting base portion (28) (see annotated Fig. 1). 
With regard to claim 8, Renninger discloses that one end (end at 56) of the main valve body (10) is a plane (“planar flange face” 56; col. 5, line 57), and in a case that the main valve body (10) is erected to allow an axial direction thereof to be vertical (position shown in Fig. 1 and 2 and 3), the plane (56) is a supporting surface (56 is a supporting surface).
With regard to claim 9, Renninger discloses that each of the connecting tube portions also has a cylindrical shape (cylindrical shape of connecting tube portions 16, 24 is shown in Fig. 1).
With regard to claim 11 and claim 12, Renninger discloses that one end (end at 56) of the main valve body (10) is a plane (“planar flange face” 56; col. 5, line 57), and in a case that the main valve body (10) is erected to allow an axial direction thereof to be vertical (position shown in Fig. 1 and 2 and 3), the plane (56) is a supporting surface (56 is a supporting surface).
With regard to claim 14 and claim 15, Renninger discloses that each of the connecting tube portions also has a cylindrical shape (cylindrical shape of connecting tube portions 16, 24 is shown in Fig. 1).
 
 Allowable Subject Matter
Claims 4-7, 10, 13, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753